DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 10/15/2020.

Status of Claims
3.	Claims 1, 3-8, 10-14 and 16-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1, 3-8, 10-14 and 16-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a computer-implemented method for leveraging content distribution over a computer network comprising specific steps (especially underlined) of detecting a user entering an engagement zone of a physical location displaying content; recording behavioral data of the user while present within the engagement zone of the physical location displaying the content, including sensor data from a sensor device measuring physiological changes of one or more vitals of the user, and audio data; analyzing the sensor data measuring physiological changes of the one or more vitals of the user and the audio data for behavioral cues expressing interest by the user in the content displayed at the physical location, wherein analysis of the audio data includes analysis for positive or negative sentiment of the content; determining, as a function of the behavioral data, that the user is expressing interest in the content; searching for a digital version of the content displayed at the physical location; and delivering the digital version of the content displayed at the physical location to a client device operated by the user further analyzing the content displayed at the physical location for one or more distinguishing characteristics; identifying similar content matching the one or more distinguishing characteristics, said similar content comprising a competing product or service of the content displayed at the physical location; generating a report comparing and contrasting the content and the similar content; and delivering the similar content and the report alongside the digital version of the content to the client device…” in Independent Claim 1 to be obvious. 
	
Claim 8 directed to a computer system to implement the corresponding method as recited in claim 1 is also allowed.
Claim 14 directed to a computer program product comprising one or more computer readable storage media (excluding transitory signal) having computer-readable program instructions to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426